DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 28th, 2022, has been entered. 
Upon entrance of the Amendment, claims 6 and 11 were amended. Claims 1-20 are currently pending. 
Claim 6 was objected to because of informalities. Claim 6 has been amended as suggested. The objection has been overcome and is withdrawn.
Claim 11 was rejected under 35 U.S.C. 112(b) as being indefinite. Claim 11 has been amended as suggested. The rejection of claim 11 under 35 U.S.C. 112(b) has been overcome and is withdrawn.
Response to Arguments
Applicant's arguments filed July 28th, 2022 have been fully considered but they are not persuasive. The Applicant has argued “The outer tube 10 does not function as a filter media as recited in claim 1.” The examiner respectfully disagrees.  
In column 2, lines 64-65, and column 3, lines 29-33, Lo discloses tube 10 is a component of purifier 1. “Filter media” has been broadly interpreted as any object that restricts or passes a certain gas. The apertures of tube 10 controllably pass clean air to purify the environment around the tube (Fig 7). Since there is no structural requirement in the claim language, a “purifier” element was concluded to meet structural and functional requirements of claimed word “filter media.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-12, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al. (U.S. Patent No. 10,101,047).
Regarding to claim 1, Lo teaches a purge diffuser for use in a system for transporting substrates (Figs. 1-7) comprising:
i) a purge diffuser core having an internal purge gas channel (Fig. 1, Fig. 5, element 20, column 4, lines 1-3), one or more diffuser ports and an outer surface (Fig. 5, element 21, column 4, lines 7);
ii) filter media secured to the outer surface of the purge diffuser core (Fig. 5, element 10, column 4, lines 13-15; column 3, lines 45-47); and
iii) a purge port connector for mounting the purge diffuser to a purge port of a substrate container for transporting substrates (Fig. 1, Fig. 3, element 14, column 2, lines 39-40, column 3 lines 8-13, purge port connector 14 for mounting the purge diffuser to purge port 811 of substrate container 81 for transporting substrates);
arranged such that there is a continuous path for purge gas entering through the purge port connector to enter the internal purge gas channel, exit the internal purge gas channel through the diffuser ports, and pass through the filter media (Fig. 1, Fig. 7B, column 2, lines 37-42, column 3, lines 54-60, there is a continuous path for purge gas entering through the purge port connector to enter the internal purge gas channel 20, exit the internal purge gas channel 20 through the diffuser ports 21, and pass through the filter media 10).
Regarding to claim 2, Lo teaches purge diffuser core is a unitary article (Fig. 5).
Regarding to claim 10, Lo teaches the purge diffuser core additionally comprises one or more diverters which project into the internal purge gas channel from an inner surface of the purge diffuser core bordering the internal purge gas channel (Fig. 5, the sidewall of the holes 21 are diverters which project into the internal purge gas channel from an inner surface of the purge diffuser core bordering the internal purge gas channel).
Regarding to claim 11, Lo teaches the diffuser ports are staggered such that every portion of the internal purge gas channel between the diffuser port closest to the purge port connector and the diffuser port most distant from the purge port connector may be accessed through a diffuser port along a line perpendicular to the length of the purge diffuser (Fig. 5, the diffuser ports 21 are staggered such that every portion of the internal purge gas channel between the diffuser port closest to the purge port connector (near the inner sidewall of tube 20) and the diffuser port most distant from the purge port connector (near the center of tube 20) may be accessed through a diffuser port along a line perpendicular to the length of the purge diffuser).
Regarding to claim 12, Lo teaches a system for transporting substrates comprising:
a) a substrate container comprising a container portion with an opening, a door adapted to be received in the opening (Fig. 1, the wafer substrate accommodating unit is a Front Opening Unified Pod (FOUP), a FOUP has opening for loading the substrates, and the door to for closing the opening), and a purge port to admit purge gas to an interior of the container portion (Fig. 1, element 811); and
b) a purge diffuser according to claim 1 (Fig. 1, element 20) mounted to the purge port by the purge port connector (Fig. 3, element 14), arranged such that there is a continuous path for purge gas entering through the purge port to enter the internal purge gas channel, exit the internal purge gas channel through the diffuser ports, and pass through the filter media into the interior of the substrate container (Fig. 1, Fig. 7B, column 2, lines 37-42, column 3, lines 54-60, there is a continuous path for purge gas entering through the purge port connector to enter the internal purge gas channel 20, exit the internal purge gas channel 20 through the diffuser ports 21, and pass through the filter media 10 into the interior of the substrate container 81).
Regarding to claim 14, Lo teaches the substrate container is a front opening unified pod (FOUP) (column 2, lines 51-52).
Regarding to claim 15, Lo teaches 
a) molding the purge diffuser core as single unitary article (Fig. 5, the purge diffuser core 20 molded as single unitary article); and
b) securing filter media to the outer surface of the purge diffuser core (Fig. 5, filter media 10 secured to the outer surface of the purge diffuser core 20).
Regarding to claim 18, Lo teaches passing a flow of purge gas through the purge port into the purge diffuser and thereby into the interior of the substrate container (Fig. 1, column 2, lines 38-44).
Regarding to claim 19, Lo teaches the purge gas is nitrogen and the purge diffuser provides a greater flow of purge gas to lower portions of the interior of the substrate container than to higher portions of the interior of the substrate container (Fig. 1, column 2, lines 38-44, the purge gas is nitrogen and the purge diffuser provides a greater flow of purge gas to lower portions of the interior of the substrate container, through inlet 811, than to higher portions of the interior of the substrate container).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (U.S. Patent No. 10,101,047), as applied to claim 1 above, in view of Burns et al. (U.S. Patent No. 9,054,144).
Regarding to claim 3, Lo teaches disclose the purge diffuser core is a unitary article (Fig. 5). Lo does not disclose the purge diffuser core comprising an injection-moldable, melt processable polymer. Burns teaches a purge diffuser core is a unitary article comprising an injection-moldable, melt processable polymer (column 6, lines 46-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo in view of Burns to comprise an injection-moldable melt processable polymer in the purge diffuser core in order to increase flexibility.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (U.S. Patent No. 10,101,047), as applied to claims 1 and 15 above, in view of Burns et al. (U.S. Patent No. 9,054,144).
Regarding to claim 16, Lo does not disclose step a) is accomplished by injection molding. Burns teaches molding the purge diffuser core as single unitary article by injection molding (column 6, lines 46-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo in view of Burns to mold the purge diffuser core as single unitary article by injection molding in order to increase flexibility.
Allowable Subject Matter
Claims 4-9, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance of claims 4-9, 13, and 17 were indicated in the previous Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828